DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on July 7, 2022.
Claims 15, 17-19 and 21-27 have been amended.
Claims 1-14 and 16 have been canceled.
Claim 28 has been added.
Claims 15 and 17-28 are pending and have been examined.

Response to Amendments
Applicant amendments to claims 15, 17-19 and 21-27 are acknowledged.  Objection to claim 26 has been withdrawn.

Response to Arguments
Applicant's arguments regarding 103 prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments regarding 101 Alice rejections have been considered but not found persuasive.  Applicant argues:

A.  Similar to DDR Holdings, LLC vs Hotels.com, the entire purpose of the recited features is to improve the technology.
	Examiner’s Response:  The considerations on DDR Holdings, LLC vs Hotels.com are non-analogous to applicant’s invention.  In DDR Holdings, LLC vs Hotels.com  an hybrid page is generated by a host website permitting a website visitor to be in two places at the same time.  The features claimed represent an improvement to the technology.  Applicant’s invention simply applies the business/administrative method of monitoring a picking process to a generic computer environment.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 17-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 15, 22, 24 and 26-27 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the monitoring of a picking or packing process which is a mental process and a method of organizing a human activity. Other than reciting cameras and computers nothing in the claim precludes the steps for being performed by hand. For example, recording images, reading labels, comparing data, identifying data and issuing a warning could be performed by hand but for the recitation of generic computer elements. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and methods of organizing human activity grouping. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computer elements to perform the recording, reading, comparing, identifying and issuing steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claims 17-21, 23 and 25, these claims are directed to limitations which serve to limit the processing steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claim 28, this claim is directed to limitations which serve to limit the number of images per second. This claim neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk M (WO 2013/037360 A1) in view of Imagawa (WO2005/050565 A1), further in view of Datta (US PUB 2008/0285860 A1), further in view of Chamberlain (GB 2533676 A).

Claim 15
Folk M discloses the following limitations:

A method for monitoring a picking or packaging process, comprising the following steps: 

a) recording, by a plurality of cameras, images of at least one moving article  (see at least paragraph 0030); 

 (d) comparing, by the processor, the extracted at least one label with specifications from a picking list; (see at least paragraphs 0035- extracted from the first and second images for each item its dimensions and an identifier; 0038-0040-using software, the identifier of the item removed can be determined there and by comparing it with the identifier of the requested item, it can be determined whether it is actually the requested item and 0064-0065-The item that has the same dimensions as the requested item is the requested item).

e) identifying, by the processor,  a sort of the article based on the comparison; (see at least paragraphs 0035- extracted from the first and second images for each item its dimensions and an identifier; 0038-0040-using software, the identifier of the item removed can be determined there and by comparing it with the identifier of the requested item, it can be determined whether it is actually the requested item and 0064-0065-The item that has the same dimensions as the requested item is the requested item).

Folk M does not explicitly disclose the following limitation, however Imagawa does:

that each record at least a predefined rate of a number of images per second (see at least paragraphs 0086 and 0220).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Imagawa into the invention of Folk M in order to achieve high accuracy (Imagawa paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Folk M/Imagawa as shown above discloses capturing images of an item and extracting/reading labels in the images in order to compare the read labels with specifications from a picking list to determine if the item removed is the requested item.  The combination Folk M/Imagawa does not explicitly discloses the following limitations concerning selecting high quality images for the processing:

b) for each of the recorded images, determining, by a processor, whether the respective image satisfies a condition of both (1) having at least a predefined threshold sharpness level and (2) including at least a part of at least one label;

c) performing a reading, by the processor, selectively of only those of the recorded images that have been determined to satisfy the condition, to thereby extract the at least one label from a combination of the read recorded images;

However, Datta in at least figures 11A-11D, paragraphs 0013 and 0032 evidences that to assist in feature extraction, a process of selecting high quality images (comprising thresholds) in order to identify objects is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Datta in the combination Folk M/Imagawa in order to assist in feature extraction (Datta paragraph 0066).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Folk M in at least paragraph 0040 discloses that using software the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:

and f) issuing, by the processor,  a warning based on the sort of the article not agreeing with the specifications from the picking list  (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the combination Folk M/Imagawa/Datta in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 17
Furthermore, Chamberlain discloses the following limitations:

further comprising the following step: issuing a warning based on, in step d, recognizing that the read at least one label corresponds to a plurality of sorts of articles according to the picking list (see at least abstract and paragraph 0006).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the combination Folk M/Imagawa/Datta in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 18
Furthermore, Chamberlain discloses the following limitations:

wherein in the picking list, essential labels are marked, the method further comprising the following step: issuing a warning based on, in step b, not finding an essential label that would be expected for the sort of article identified in step e (see at least abstract, figure 4, paragraphs 0006, 0029 and 0031-0032).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the combination Folk M/Imagawa/Datta in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 19
Furthermore, Folk M discloses the following limitations:

further comprising the following steps: 
g) recording at least one image and at least one depth measurement of the article after the article is placed in a transport container; (see at least paragraphs 0034-0037).
h) calculating three-dimensional dimensions of the article; (see at least paragraphs 0007 and  0054).
i) comparing the calculated dimensions with the specifications from the picking list for the sort of article identified in step e; (see at least paragraph 0064).

Folk M in at least paragraph 0040 discloses that using software the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:


and j) issuing a warning based on the calculated dimensions of the article not agreeing with one or more of the specifications from the picking list. (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the combination Folk M/Imagawa/Datta in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 20
Furthermore, Folk M discloses the following limitations:

wherein a number of articles is inferred from the comparison of the calculated dimensions with the specifications from the picking list (see at least paragraphs 0018 and 0024-0027).

Claim 21
Folk M in at least paragraph 0040 discloses that using software, the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:

further comprising the following step: issuing a warning based on the number of articles of the same sort acquired in the method exceeding a specification from the picking list (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the combination Folk M/Imagawa/Datta in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 23
Furthermore, Folk M discloses the following limitations:

wherein the computer program, when executed by the computer, further causes the computer to perform: comparing calculated dimensions of the at least one article with the specifications from the picking list for the sort of article that was identified; (see at least paragraphs 0064-0065).

Folk M in at least paragraph 0040 discloses that using software the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:

and issuing a warning based on the calculated dimensions of the article not agreeing with one or more of the specifications from the picking list (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the combination Folk M/Imagawa/Datta in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 28
Furthermore, Imagawa discloses the following limitations:

wherein the number is thirty (see at least paragraphs 0086 and 0220).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Imagawa into the invention of Folk M in order to achieve high accuracy (Imagawa paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk M (WO 2013/037360 A1) in view of Imagawa (WO2005050565 A1), further in view of Datta (US PUB 2008/0285860 A1).

Claim 24

Folk M discloses the following limitations:

 A camera system, comprising: 

a plurality of cameras that each is configured to record images of at least one moving article (see at least paragraph 0030).

Folk M does not explicitly disclose the following limitation, however Imagawa does:

at least a particular rate of a number of images per second; (see at least paragraphs 0086 and 0220).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Imagawa into the invention of Folk M in order to achieve high accuracy (Imagawa paragraph 0010).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Folk M/Imagawa as shown above, discloses capturing images of an item and extracting/reading labels in the images in order to compare the read labels with specifications from a picking list to determine if the item removed is the requested item.  

The combination Folk M/Imagawa does not explicitly discloses the following limitations concerning selecting high quality images for the processing:
and a processor that is configured to: for each of the recorded images, determine whether the respective image satisfies a condition of both (1) having at least a predefined sharpness level and (2) including at least a part of at least one label; 

and performing, a reading selectively of only those of the recorded images that have been determined to satisfy the condition, to thereby extract the at least one label from a combination of the read recorded images; 

However, Datta in at least figures 11A-11D, paragraphs 0013 and 0032 evidences that to assist in feature extraction, a process of selecting high quality images (comprising thresholds) in order to identify objects is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Datta in the combination Folk M/Imagawa in order to assist in feature extraction (Datta paragraph 0066).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 25

Furthermore Folk M discloses the following limitations:

further comprising: at least one camera that has a depth sensor, configured to record at least one image and at least one depth measurement of the moving article after the moving article is placed in a transport container, and calculate three-dimensional dimensions of the article (see at least paragraphs 0007 and 0064-0065).


As per claims 22 and 26-27, claims 22 and 26-27 recite substantially similar limitations to claim 15 and are therefore rejected using the same art and rationale set forth above.   

 
CONCLUSION

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687